CRUMLISH, Jr., President Judge,
dissenting.
I respectfully dissent.
Since our Supreme Court’s Yurechko holding, this Court has interpreted the reasonable excuse provision of Section 5522(a)(2) to allow an untimely notice of claim based on ignorance of the law coupled with: an inability to understand English, Ramon v. Department of Transportation, Bureau of Traffic Safety, 124 Pa. Commonwealth Ct. 416, 556 A.2d 919 (1989); a medical misdiagnosis preventing the appellant from knowing the extent of her injuries during the months immediately following the incident, Hoy v. SEPTA, 129 Pa. Commonwealth Ct. 353, 565 A.2d 848 (1989); and out-of-state residency of the plaintiff, who was a college freshman, Augusta v. Department of Transportation, 128 Pa. Commonwealth Ct. 557, 563 A.2d 1313 (1989). These decisions reflect this Court’s interpretation of the General Assembly’s intent that citizens, unaware of a notice requirement peculiar to actions against the Commonwealth or its subdivisions, should not suffer absolute relinquishment of their legal remedies.
*295I cannot embrace the view that reasonable excuse under this provision is limited only to such circumstances as would justify the allowance of an act nunc pro tunc. However, it appears the majority has expanded the legislature’s intention by permitting mere ignorance of the six-month requirement alone to suffice.
Accordingly, I would affirm the trial court’s dismissal of Davis’ complaint for failure to comply with Section 5522(a)(1).